Exhibit 10.1

 

TRANSITION AND RETIREMENT AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

 

This Transition and Retirement Agreement and General Release of All Claims (the
“Agreement”) is entered into as of December 31, 2012 by and between Global Cash
Access, Inc., a Delaware corporation (the “Company”) and a wholly owned
subsidiary of Global Cash Access Holdings, Inc., a Delaware corporation
(“Holdings”), and Scott Betts (“Executive”) and shall be effective as of the
Effective Date (as such term is defined in Section 6.2 below).

 

RECITALS

 

A.                                    Executive is currently employed by Company
pursuant to an Employment agreement, dated October 31, 2007, as amended by
Amendment No. 1 to Employment Agreement, dated August 11, 2008, Amendment No. 2
to Employment Agreement with Scott Betts, dated April 24, 2009 and effective as
of March 1, 2009, and Amendment No. 3 to Employment Agreement with Scott Betts,
dated March 26, 2010 and effective as of March 1, 2009 (as so amended,
collectively, the “Employment Agreement”).  Executive is also currently a member
of the Board of Directors of the Company.

 

B.                                    Executive wishes to voluntarily transition
his role from President and Chief Executive Officer to a strategic advisory
position, effective December 31, 2012 (the “Transition Date”) and thereafter
wishes to voluntarily resign his employment with Company in order to retire,
effective March 31, 2013 (the “Retirement Date”).

 

C.                                    During the period between the Transition
Date and the Retirement Date and continuing following the Retirement Date,
Executive shall continue to serve on the Board of Directors.

 

D.                                    The Company agrees with the foregoing and
wishes to recognize Executive’s outstanding contributions to the Company during
his service as President and Chief Executive Officer and to provide for an
amicable and efficient transition of duties.

 

E.                                    The parties desire to settle all claims
and issues that have, or could have been raised, in relation to Executive’s
employment with Company and arising out of or in any way related to the acts,
transactions or occurrences between Executive and Company to date, including,
but not limited to, Executive’s employment with Company or the termination of
that employment, on the terms set forth below.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, it is agreed by and between the undersigned as follows:

 

1.                                      Duties and Continuing Obligations.

 

1.1                               Executive agrees that from the date hereof and
through the Transition Date, he will continue to report to the Company for the
purpose of transitioning his duties and responsibilities as President and Chief
Executive Officer.  Following the Transition Date and until the Retirement Date,
Executive shall be assigned to work on strategic planning projects, at the
direction of, and to the reasonable satisfaction of, the newly appointed Chief
Executive Officer of the Company. Executive agrees to cooperate fully in the
transition of his duties and to act diligently and in good faith in performing
all job duties as may be requested by the Chief Executive Officer.  Until the
Retirement Date, Executive agrees to continue to comply with the terms of the
Employment Agreement.  Executive hereby consents to the matters described in
this Section 1.1.

 

1

--------------------------------------------------------------------------------


 

1.2                               Following the Retirement Date, Executive
agrees to comply with his continuing obligations regarding proprietary rights
and confidentiality set forth in the surviving provisions of the Employee
Proprietary Information and Inventions Agreement previously signed by Executive,
and further agrees to comply with the surviving provisions of the Employment
Agreement, including, but not limited to, Sections 5 (Termination Obligations),
6 (Restrictions of Competition after Termination), 7 (Restrictions on
Solicitation after Termination) and 8 (Arbitration).

 

2.                                      Continuing Service on the Company’s
Board of Directors.  The Company and Executive agree that, during the period
between the date hereof and the Retirement Date and continuing following the
Retirement Date, Executive shall continue to serve on the Board of Directors of
Company and Holdings.  In this regard, and conditioned on Executive’s continued
employment through the Retirement Date:

 

2.1                               On or prior to March 31, 2013, the Board of
Directors, or the Nominating and Corporate Governance Committee thereof, will
take all necessary action so that, immediately upon the effectiveness of
Executive’s retirement on the Retirement Date, Executive shall re-appointed to
the Board of Directors as a “Class 1 Director” (filling the vacancy created by
the termination of Executive’s employment), to serve a term extending until
Holdings’  2015 annual meeting of stockholders and until a qualified successor
is elected or until Executive’s earlier resignation or removal.  For purposes of
the Plan (as defined below), Executive’s retirement and subsequent
re-appointment to the Board of Directors shall not be deemed to terminate
Executive’s Continuous Service to the Company (as such term is defined in the
Plan).

 

2.2                               As a non-employee director of Holdings,
Executive shall be entitled to receive the annual fee payable to all
non-employee directors (currently $40,000 per year), pro-rated for 2013, with
such fee to be payable on the terms and at the times consistent with the
Company’s practices with respect to the compensation of non-employee directors. 
In addition, Executive shall be eligible to receive annual grants of options to
purchase shares of common stock or awards of restricted shares of common stock
of Holdings (“Common Stock”) under the Company’s 2005 Stock Incentive Plan (the
“Plan”), on the same basis and terms and at such times as such grants are made
to other non-employee directors generally; provided, that Executive shall not be
eligible to receive and shall not receive, and hereby waives any right to
receive, the initial grant of options customarily made to a non-employee
director upon his or her initial appointment to the Board of Directors of
Holdings.

 

2.3                               During his term on the Board of Directors and
following his re-appointment thereto in accordance with Section 2.1 above,
Executive shall, in a manner consistent with applicable legal and corporate
governance standards: (a) regularly attend Board of Directors meetings, and (b) 
to the extent requested by and in coordination with the Company’s Chief
Executive Officer and consistent with the role of a non-employee director: 
(i) provide support with customer and industry relations; (ii) provide
assistance and guidance on Company strategy; (iii) support strategic employee
recruiting and retention; (iv) provide support on investor relations; and/or
(v) recommend Board candidates to the Nominating and Corporate Governance
Committee of the Board for its evaluation.

 

3.                                      Other Compensation.  In exchange for the
promises set forth herein, including Executive’s continued employment with the
Company through the Retirement Date and the duties performed by Executive as
described in Section 1 above, the Company agrees to provide Executive with the
following payments and benefits to which Executive is not otherwise entitled. 
Executive acknowledges and agrees that the compensation and other matters
provided herein

 

2

--------------------------------------------------------------------------------


 

are adequate legal consideration for the promises and representations made by
Executive in this Agreement.

 

3.1                               The Board of Directors of Holdings, or the
Compensation Committee thereof, shall take all action required to be taken under
the Plan, and any related document effecting a grant of options to purchase
Common Stock to Executive (a “Grant Notice”), to (a) cause any outstanding
options that are held by Executive and that are not vested as of December 31,
2012 to become fully vested as of December 31, 2012, and (b) to extend the
period during which Executive may exercise any outstanding options held by
Executive to the “Expiration Date” as set forth in the applicable Grant Notice. 
All other aspects of Executive’s options shall be governed by the Plan. 
Executive understands and agrees that, as set forth in Plan, any award of stock
options designated as an Incentive Stock Option (as defined in the Plan), to the
extent not exercised within the time permitted by law for the exercise of
Incentive Stock Options following the termination of Executive’s Continuous
Service (as defined in the Plan) shall convert automatically to a Non-Qualified
Stock Option (as defined in the Plan) and thereafter shall be exercisable as
such to the extent exercisable by its terms for the period specified herein.

 

3.2                               The Company shall pay to Executive a cash
bonus for the year ended December 31, 2012 pursuant to Section 2.2 of the
Employment Agreement at a rate of 150% of the target bonus percentage set forth
therein.

 

3.3                               After March 31, 2013, and on or before
April 15, 2013, subject to (i) the Board’s determination in its reasonable
discretion that Executive has satisfied his duties set forth under Section 1.1
above, and (ii) Executive’s execution of the Amendment (as described in
Section 4 below):

 

(a)                                 The Company shall pay to Executive a
lump-sum bonus (the “Transition Bonus”) of $40,504.95, less standard deductions
and withholding; and

 

(b)                                 The Board of Directors, or the Compensation
Committee thereof, shall take all action required to be taken under the Plan to
grant to Executive the annual grant of options to purchase Common Stock granted
to all non-employee directors for 2013, in such number and on such terms as such
2013 grant was made to other non-employee directors of the Company (which grant
to the other non-employee directors is anticipated to be made in February 2013)
and otherwise in accordance with the Plan.

 

4.                                      Re-Affirmation.  Executive understands
that this Agreement is intended to be entered immediately (subject to the
twenty-one (21) day consideration period and seven (7) day revocation period
described in Section 6 below), and that the amendment attached hereto as
Exhibit A (the “Amendment”) is intended to be entered on or after the Retirement
Date.  Executive agrees to execute the attached Amendment to this Agreement on
or after the Retirement Date in order to extend and reaffirm the promises and
covenants made by him in this Agreement, including but not limited to the
general release of all claims.  If Executive fails to execute the Amendment to
this Agreement on or within five (5) business days after the Retirement Date, or
effectively revokes the acceptance of the Amendment, the Company shall not be
obligated to effect the matters described in Section 3.2 above.

 

3

--------------------------------------------------------------------------------


 

5.                                      General Release.

 

5.1                               Executive unconditionally, irrevocably and
absolutely releases and discharges the Company, and any parent and subsidiary
corporations, divisions and affiliated corporations, partnerships or other
affiliated entities of the Company, past and present, as well as the employees,
officers, directors, agents, successors and assigns of the Company and its
affiliated entities (collectively, “Released Parties”), from all claims related
in any way to the transactions or occurrences between them to date, to the
fullest extent permitted by law, including, but not limited to, Executive’s
employment with Company, the cessation of Executive’s employment, the decision
to retire and Executive’s retirement from the Company, and all other losses,
liabilities, claims, charges, demands and causes of action, known or unknown,
suspected or unsuspected, arising directly or indirectly out of or in any way
connected with Executive’s employment with the Company.  This release is
intended to have the broadest possible application and includes, but is not
limited to, any tort, contract, common law, constitutional or other statutory
claims arising under local, state or federal law, including, but not limited to,
alleged violations of the Nevada Revised Statutes, Chapter 608, Compensation,
Wages and Hours, Chapter 613, Employment Practices and all other Nevada laws
concerning labor and employment, the federal Fair Labor Standards Act, Title VII
of the Civil Rights Act of 1964, the Family and Medical Leave Act, the Americans
with Disabilities Act, and the Age Discrimination in Employment Act of 1967, as
amended, and all claims for attorneys’ fees, costs and expenses.  Executive
expressly waives Executive’s right to recovery of any type, including damages or
reinstatement, in any administrative or court action, whether state or federal,
and whether brought by Executive or on Executive’s behalf, related in any way to
the matters released herein.

 

5.2                               The parties acknowledge that this general
release is not intended to bar any claims that, by statute, may not be waived,
such as Executive’s right to file a charge with the National Labor Relations
Board or Equal Employment Opportunity Commission and other similar government
agencies, claims for workers’ compensation benefits or unemployment insurance
benefits, as applicable, and any challenge to the validity of Employee’s release
of claims under the Age Discrimination in Employment Act of 1967, as amended, as
set forth in this Agreement.  In addition, this general release shall not apply
to any right to indemnification, advancement of expenses, limitation of
liability or exculpation of liability to the extent provided under or arising
from the certificate of incorporation, as amended, or bylaws, as amended, of the
Company or under any insurance policy maintained by the Company benefiting
Executive with respect to his service as an officer, employee, or director of
the Company.

 

5.3                               Executive acknowledges that Executive may
discover facts or law different from, or in addition to, the facts or law that
Executive knows or believes to be true with respect to the claims released in
this Agreement and agrees, nonetheless, that this Agreement and the release
contained in it shall be and remain effective in all respects notwithstanding
such different or additional facts or the discovery of them.

 

5.4                               Executive declares and represents that
Executive intends this Agreement to be complete and not subject to any claim of
mistake, that the release herein expresses a full and complete release and
Executive intends the release herein to be final and complete.  Executive
executes this release with the full knowledge that this release covers all
possible claims against the Released Parties, to the fullest extent permitted by
law.

 

5.5                               Executive represents that, as of the date of
this Agreement, Executive has not filed any lawsuits, charges, complaints,
petitions, claims or other accusatory pleadings against the Company or any of
the other Released Parties in any court or with any governmental agency
regarding the matters released in this Agreement.

 

4

--------------------------------------------------------------------------------


 

6.                                      Older Workers’ Benefit Protection Act. 
This Agreement is intended to satisfy the requirements of the Older Workers’
Benefit Protection Act, 29 U.S.C. sec. 626(f).  Executive is advised to consult
with an attorney before executing this Agreement.

 

6.1                               Executive acknowledges and agrees that
(a) Executive has read and understands the terms of this Agreement;
(b) Executive has been advised in writing to consult with an attorney before
executing this Agreement; (c) Executive has obtained and considered such legal
counsel as Executive deems necessary; (d) Executive has been given twenty-one
(21) days to consider whether or not to enter into this Agreement (although
Executive may elect not to use the full twenty-one (21) day period at
Executive’s option); and (e) by signing this Agreement, Executive acknowledges
that Executive does so freely, knowingly, and voluntarily.

 

6.2                               This Agreement shall not become effective or
enforceable until the eighth (8th) day after Executive signs this Agreement.  In
other words, Executive may revoke Executive’s acceptance of this Agreement
within seven (7) days after the date Executive signs it.  Executive’s revocation
must be in writing and received by David Johnson, Executive Vice President and
General Counsel on the seventh day in order to be effective.  If Executive does
not revoke acceptance within the seven (7) day period, Executive’s acceptance of
this Agreement shall become binding and enforceable on the eighth (8th) day
(“Effective Date”).

 

6.3                               This Agreement does not waive or release any
rights or claims that Executive may have under the Age Discrimination in
Employment Act that arise after the execution of this Agreement.  In addition,
this Agreement does not prohibit Executive from challenging the validity of this
Agreement’s waiver and release of claims under the Age Discrimination in
Employment Act of 1967, as amended.

 

7.                                      No Admission.  By entering into this
Agreement, the Released Parties make no admission that they have engaged, or are
now engaging, in any unlawful conduct.  The parties understand and acknowledge
that this Agreement is not an admission of liability and shall not be used or
construed as such in any legal or administrative proceeding.

 

8.                                      Severability.  In the event any
provision of this Agreement shall be found unenforceable, the unenforceable
provision shall be deemed deleted and the validity and enforceability of the
remaining provisions shall not be affected thereby.

 

9.                                      Full Defense.  This Agreement may be
pled as a full and complete defense to, and may be used as a basis for an
injunction against, any action, suit or other proceeding that may be prosecuted,
instituted or attempted by Executive in breach hereof.

 

10.                               Applicable Law.  The validity, interpretation
and performance of this Agreement shall be construed and interpreted according
to the laws of the United States of America and the State of Nevada.

 

11.                               Execution in Counterparts.  This Agreement may
be executed in two or more counterparts, each of which will be deemed an
original, but all of which taken together shall constitute one and the same
instrument.  Delivery of a copy of this Agreement bearing an original signature
by facsimile transmission or e-mail in PDF format will have the same effect as
physical delivery of the document bearing the original signature..

 

12.                               Entire Agreement; Modification.  Subject to
the continued effectiveness of the Employment Agreement through the Retirement
Date, this Agreement, including the surviving provisions of the Employment
Agreement and the Employee Proprietary Information and Inventions Agreement
previously signed by Executive, is intended to be the entire agreement

 

5

--------------------------------------------------------------------------------


 

between the parties and supersedes and cancels any and all other and prior
agreements, written or oral, between the parties regarding this subject matter. 
This Agreement may be amended only by a written instrument executed by all
parties hereto.

 

6

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

EXECUTIVE

 

 

 

 

Dated: January 17, 2013

/s/ Scott Betts

 

Scott Betts

 

 

 

 

 

GLOBAL CASH ACCESS, INC.

 

 

 

 

Dated: January 18, 2013

By:

/s/ E. Miles Kilburn

 

 

 

 

 

Ttitle: Chairman

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

AMENDMENT TO TRANSITION AND RETIREMENT AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS

 

This Amendment to the Transition and Retirement Agreement and General Release of
All Claims (the “Amendment”) is made by and between Global Cash Access , Inc.
(the “Company”) and Scott Betts (“Executive”), and amends the Transition and
Retirement Agreement and General Release of All Claims between those same
parties (the “Agreement”) by extending the promises and agreements of each and
every paragraph and subparagraph of that Agreement (except those portions of
paragraph 6 and its subparts which specifically refer to the acknowledgements,
consideration and revocation periods, effective date and preserved rights of
Executive relating to the Agreement), through the last day of Executive’s
employment, March 31, 2013 (the “Retirement Date”).

 

1.              Older Workers’ Benefit Protection Act.  This Amendment is
intended to satisfy the Older Workers’ Benefit Protection Act, 29 U.S.C.
Section 626(f).  Executive is advised to consult with an attorney before
executing this Amendment.

 

a.                                      Acknowledgment/Time to Consider. 
Executive acknowledges and agrees that (a) he has read and understands the terms
of this Amendment; (b) he has been advised to consult with an attorney; (c) he
has obtained and considered such legal counsel as he deems necessary; (d) he has
been given twenty-one (21) days prior to the Retirement Date to consider whether
or not to sign this Amendment; (e) this Amendment is to be signed on or within
five (5) business days after the Retirement Date and (f) by signing this
Amendment, Executive acknowledges that he does so freely, knowingly, and
voluntarily.

 

b.                                      Revocation/Effective Date.  This
Amendment shall not become effective or enforceable until the eighth day after
Executive signs this Amendment (and such signing shall not occur prior to the
Retirement Date).  In other words, Executive must sign this Amendment on or
within five (5) business days after the Retirement Date, and he then has the
option to revoke his acceptance of this Amendment within seven (7) days after he
signs it.  Executive’s revocation must be in writing and received by David
Johnson, Executive Vice President and General Counsel, on or before the seventh
day after it is signed to be effective.  If Executive does not revoke his
acceptance on or before that date, his acceptance of this Amendment shall become
binding and enforceable on the eighth (8th) day (the “Effective Date of the
Amendment”) and the remainder of the Transition Bonus and other compensation
described in paragraph 3 and subparts of the Agreement to which this agreement
is an Amendment shall then become due and payable.

 

c.                                       Preserved Rights of Executive.  This
Amendment does not waive or release any rights or claims that Executive may have
under the Age Discrimination in Employment Act that arise after the execution of
this Amendment.  In addition, this Amendment does not prohibit Executive from
challenging the validity of waiver and release of claims under the Age
Discrimination in Employment Act of 1967, as amended.

 

d.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which will be deemed an original,
but all of which taken together shall constitute one and the same instrument. 
Delivery of a copy of this Amendment bearing an

 

8

--------------------------------------------------------------------------------


 

original signature by facsimile transmission or e-mail in PDF format will have
the same effect as physical delivery of the document bearing the original
signature.

 

THE PARTIES TO THIS AMENDMENT HAVE READ THE FOREGOING AMENDMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE FREELY AND VOLUNTARILY EXECUTED THIS AMENDMENT ON THE DATES SHOWN BELOW.

 

 

 

EXECUTIVE

 

 

 

 

Dated:

 

 

By:

 

 

 

Scott Betts

 

 

 

 

 

GLOBAL CASH ACCESS, INC.

 

 

 

 

Dated:

 

 

By:

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------